                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ADAM LANE                                                                  PLAINTIFF
ADC #155843

v.                         CASE NO. 5:18-CV-00259 BSM

JAMES, et al.                                                            DEFENDANTS

                                        ORDER

      United States Magistrate Judge Jerome T. Kearney’s recommended disposition [Doc.

No. 40] is adopted, defendants’ motion for summary judgment [Doc. No. 35] is granted, and

plaintiff Adam Lane’s complaint [Doc. No. 2] is dismissed without prejudice.

      IT IS SO ORDERED this 19th day of March 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
